DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2020 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 6 October 2020.  Claims 1-14 are currently amended of which claims 1, 5, 12 and 14 are currently amended.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter added to claim 12 wherein the fins are described as having hollows is not present in the specification.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 6 October 2020.  The rejections to the claims presented under 35 USC 112 in the Office Action of 2 July 2020 have been withdrawn.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the claim recites the limitation of “an external power source”; however, claim 1, upon which claim 10 is dependent already introduces the limitation of “a power supply”.  Therefore it is unclear as to if the limitation of claim 10 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 6 October 2020.  The rejections to the claims presented under 35 USC 102 in the Office Action of 2 July 2020 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0222955 to Takeuchi et al. (Takeuchi) in view of US Patent Application Publication No. 2015/0292091 to Satoh et al. (Satoh).
As to claim 1, Takeuchi teaches a gas generator comprising a water tank (70) configured to accommodate water, an ion membrane electrolytic cell comprising an ion exchange membrane (48), an (72), a water admission tube (64), a cathode chamber comprising a cathode electrode comprising a cathode electrode plate (52) and a cathode collector plate (46/26a in a top cell unit), an anode chamber comprising an anode electrode comprising an anode electrode plate (50) and an anode collector plate (44), the cathode collector plate (46/26a) having a plurality of protrusions to form a plurality of grooves (56) thereon and having an extending portion (34a) extending beyond the cathode electrode plate (52) and configured to electrically couple to a power supply (38), wherein the anode chamber and the cathode chamber are separated be the ion exchange membrane, wherein oxygen is generated at the anode and hydrogen is generated at the cathode when water is electrolyzed in the ion membrane electrolytic cell, wherein the generated hydrogen and oxygen are kept separated, and further wherein a separate oxygen tube (72) and water admission tube (64) are each directly connected with the water tank (70), the oxygen tube (72) configured to output the oxygen in to the water tank (70) and the water admission tube (64) configured to receive water from the water tank (70) (Paragraphs 0016, 0021-0033 and 0036-0040 ; Figures 1 and 2). 
However, Takeuchi fails to further teach that the apparatus comprises a gas inputting device configured to input a gas to mix with the hydrogen and form a hydrogen mixed gas.  However, Satoh also discusses electrolytic hydrogen production and teaches that the hydrogen generated can sometimes reach concentrations that are unsafe for home or medical uses and that to mitigate this problem the hydrogen/cathode side of the cell is provided with an air inlet to allow the hydrogen to mix with the air and form a hydrogen mixed gas (Abstract; Paragraphs 0004, 0026, 0035 and 0036; Claim 6; Figure 4)
As to claim 7, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  Satoh further teaches that the gas inputting device can comprises a gas pump (Paragraph 0056) and that the gas can comprise outside air (Paragraphs 0056 and 0057).  As discussed above the combination teaches supplying this gas to the cathode side of the cell of Takeuchi to mix with the hydrogen to form the hydrogen mixed gas.  The cell of Takeuchi does not comprise an inlet to the cathode side; however, in order to make this modification it would have been obvious to one of ordinary skill in the art to utilize supply paths to the cathode side of the same configuration of the supply path to the anode side.  Thus rendering obvious gas tubes which penetrate through the cathode collector plate to connect the cathode chamber as the inlet to the anode side penetrates through the anode collector plate to connect the anode chamber (Paragraph 0027; Figure 2).
As to claim 8, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  Takeuchi further teaches that the oxygen tube (72) is coupled to the anode chamber, the ion membrane electrolytic cell is used for inputting the oxygen generated by the anode chamber into the water tank (70) and then ejecting the oxygen out of the water tank via a line (76) (Paragraph 0032 and 0033; Figure 1).
As to claim 10, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  Takeuchi further teaches that the anode electrode plate (50) is set between the anode collector plate (44) and the membrane (48) and that the cathode electrode plate (52) is set between the cathode collector plate (46) and the membrane (48) wherein the anode collector plate and the cathode collector plate are at least indirectly coupled to an external power supply (38) (Paragraphs 0020-0023; Figure 2). 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi and Satoh as applied to claim 1 above, and further in view of Foreign Patent Document No. CA 2 854 390 to Lin (Lin).
As to claim 2, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  However, the combination of Takeuchi and Satoh fails to teach specific usages for the safely produced diluted hydrogen gas for home or medicinal use.  However, Lin also discusses generated diluted hydrogen gases and teaches that the gas can be utilized as for example, medicinal liquid, by sending the hydrogen gas to an atomized/volatile gas mixing tank coupled to the cell to generate an atomized gas comprising, for example, medicinal liquid, mixed with the hydrogen mixed gas (Pages 6 and 7; Figure 3).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the downstream addition of a atomized/volatile gas mixing tank coupled to the cell to generate an atomized gas comprising, for example, medicinal liquid, mixed with the hydrogen mixed gas in order to generate a useful product of a healthy medicinal vapor as taught by Lin.  The combination still keeping separate the oxygen from the produced hydrogen and thus atomized gas of the combination.  
As to claim 5, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  Takeuchi further teaches that the electrolytic cell comprises a hydrogen tube (20) coupled to the cathode chamber for outputting the hydrogen gas (Paragraph 0017; Figure 1).  Takeuchi further teaches that the apparatus comprises a gas liquid separator (82) between the ion membrane electrolytic cell and the point of use of the hydrogen for receiving the hydrogen and separating water therefrom (Paragraph 0051; Figure 5).  
However, the combination of Takeuchi and Satoh fails to teach specific usages for the safely produced diluted hydrogen gas for home or medicinal use.  However, Lin also discusses generated diluted hydrogen gases and teaches that the gas can be utilized as for example, medicinal liquid, by sending the hydrogen gas to an atomized/volatile gas mixing tank coupled to the cell to generate an atomized gas comprising, for example, medicinal liquid, mixed with the hydrogen mixed gas (Pages 6 and 7; Figure 3).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of .  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi and Satoh as applied to claim 1 above, in view of US Patent Application Publication No. 2014/0048067 to McGill et al. (McGill) and further in view of US Patent Application Publication No. 2013/0206586 to Lin (Lin2).
As to claim 3, the combination of Takeuchi and Satoh teaches the apparatus of claim 2.  Takeuchi further teaches that the electrolytic cell comprises a hydrogen tube (20) coupled to the cathode chamber for outputting the hydrogen gas, and thus the hydrogen mixed gas of the combination (Paragraph 0017; Figure 1).  However, Takeuchi fails to further teach that the apparatus comprises a hydrogen concentration detector.  However, as discussed above, Satoh does teach that the hydrogen concentration is critical as a safety concern (Paragraph 0006).   
McGill also discusses electrolytic hydrogen production wherein the hydrogen concentration is critical (Paragraphs 0005 and 0009).  McGill further teaches that at the hydrogen output tube there should be located a concentration sensor in order to communicate the sensed levels to a controller in order to allow for the automated adjustment of the desired hydrogen level (Paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of a hydrogen concentration detectors, and 
However, the combination further fails to teach that the control system comprises an alarm.  However, Lin2 also discusses an electrolysis apparatus for producing hydrogen enriched healthy gas and teaches that the control system should comprises an alarm unit in order to alert a user of a condition requiring maintenance (Abstract; Paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of an alarm in order to alert a user of a conduction requiring maintenance as taught by Lin2.  
As to claim 4, the combination of Takeuchi, Satoh, McGill and Lin2 teaches the apparatus of claim 3.  The remaining limitations of the claim refer to functional limitations, the apparatus of the combination is capable of achieving any number of gas volume concentrations based upon the operating conditions and set up of the control system (MPEP 2114).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi, Satoh and Lin as applied to claim 5 above, in view of McGill and further in view of Lin2.
As to claim 6, the combination of Takeuchi, Satoh and Lin teaches the apparatus of claim 5.  Takeuchi further teaches that the electrolytic cell comprises a hydrogen tube (20) coupled to the cathode chamber for outputting the hydrogen gas, and thus the hydrogen mixed gas of the combination (Paragraph 0017; Figure 1).  However, Takeuchi fails to further teach that the apparatus comprises a hydrogen concentration detector.  However, as discussed above, Satoh does teach that the hydrogen concentration is critical as a safety concern (Paragraph 0006).   
McGill also discusses electrolytic hydrogen production wherein the hydrogen concentration is critical (Paragraphs 0005 and 0009).  McGill further teaches that at the hydrogen output tube there should be located a concentration sensor in order to communicate the sensed levels to a controller in (Paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of a hydrogen concentration detectors, and corresponding controller/processor, at the hydrogen tube, in order to detect and control a desired hydrogen level as taught by McGill.
However, the combination further fails to teach that the control system comprises an alarm.  However, Lin2 also discusses an electrolysis apparatus for producing hydrogen enriched healthy gas and teaches that the control system should comprises an alarm unit in order to alert a user of a condition requiring maintenance (Abstract; Paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of an alarm in order to alert a user of a conduction requiring maintenance as taught by Lin2.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi and Satoh as applied to claim 1 above, in view of US Patent Application Publication No. 2010/0276299 to Kelly et al. (Kelly).
As to claim 9, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  Takeuchi further teaches that the ion exchange membrane comprises an ion exchange body (48), an anode catalyst layer (50a) and a cathode catalyst layer (52a) respectively set in the anode chamber and the cathode chamber (Paragraph 0024; Figure 2).  Takeuchi further teaches that the membrane is a perfluorsulfonic acid membrane, the same as a Nafion membrane (Paragraph 0023).  However, Takeuchi teaches only a single embodiment for an effective anode catalyst, ruthenium (Paragraph 0024).   However, Kelly also discusses the electrolysis of water with oxygen production at the anode and teaches that in addition to ruthenium forming an effective anode catalyst, platinum is also an effective anode catalyst (Paragraph 0015; Claim 6).  Therefore, it would have been obvious to one of ordinary skill in the  (MPEP 2144.06 II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi and Satoh as applied to claim 1 above, and further in view of US Patent Application Publication No. 2007/0251830 to Conrad (Conrad).  
As to claim 11, the combination of Takeuchi and Satoh teaches the apparatus of claim 1.  However, the combination fails to further teach that the gas generator comprises fins located outside the cell.  However, Conrad also discusses water electrolysis and teaches that an either side of the cell should be located cooling fins in order to ensure optimal operating temperature (Paragraph 0254; Figure 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takeuchi with the provision of cooling fins at either side of the cell, thus one closer to the respective anode and one closer to the respective cathode, in order to ensure optimal operating temperature as taught by Conrad.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0090989 to Haryu et al. (Haryu).
As to claim 14, Haryu teaches a gas generator comprising an ion membrane electrolytic cell (12) comprising ion exchange cell units comprising a cathode chamber/side and an anode chamber/side, a hydrogen tube (20) coupled to the cathode chamber and an oxygen tube (58) coupled to the anode chamber, the ion exchange membrane set between the cathode chamber and the anode chamber, a water tank (56) coupled to the ion membrane electrolytic cell (12) by the oxygen tube (58) and a water (50) separated for  the oxygen tube (58), the water tank receiving the oxygen through the oxygen tube and recharging water in to the ion membrane electrolytic cell through the water admission tube, and a gas-water separator (22) coupled to the ion membrane electrolytic cell (12) by the hydrogen tube (20) to receive the hydrogen and separate the water from the hydrogen, wherein a water return pathway is formed between the gas-water separator (22) and the water tank (56) to return the water contained in the gas-water separator (22) to the water tank (Paragraphs 0020, 0021, 0027-0031; Figure 1).
However, Haryu fails to specifically detail the configuration of the unit cell beyond a teaching of anode and cathode side separators that sandwich an electrolyte membrane assembly (Paragraph 0023).
However, Takeuchi also discusses a water electrolysis cell stack with ion exchange membrane electrolytic cells and teaches that the unit cells should be configured so as to comprising an ion exchange membrane (48), a cathode chamber comprising a cathode electrode comprising a cathode electrode plate (52) and a cathode collector plate (46), an anode chamber comprising an anode electrode comprising an anode electrode plate (50) and an anode collector plate (44), the cathode collector plate (46) and the anode collector plate (44) each having a plurality of protrusions to form a plurality of grooves (56 and 54) thereon, the ion exchange membrane set between the cathode chamber and the anode chamber, wherein the cell is configured with aperture so that the hydrogen tube (62/20) coupled to the cathode chamber penetrates through the cathode collector plate (46), and the oxygen tube (72/58) coupled to the anode chamber penetrates through the anode collector plate (44) (Paragraphs 0016, 0021-0033 and 0036-0040 ; Figures 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the unit cell structure of Takeuchi for the unit cell structure of Haryu with the reasonable expectation of effectively forming the unit cell for the production of hydrogen and oxygen.  

Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the indication of allowance is the inclusion of the limitations, in an ion exchange cell as claimed, of fins provided outside the cell wherein the fins form hollows through which the hydrogen tube, the oxygen tube and the water admission tube penetrate.
The prior art, such as Conrad, render obvious the use of fins in water electrolysis cells; however, teach that these fins are provided on portions separate from the inlet and outlet areas and thus fails to teach that the fins form the hollows as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but not found persuasive, the Examiner maintains that the combination teaches the newly amended limitations as discussed above.  Specifically that Takeuchi teaches components that meet the limitation of a cathode collector having an extending portion as claimed.  
Applicant’s argument with respect to claims 12 and 13 have been considered and found persuasive in light of the claim amendments. 
Applicant’s arguments with respect to claim 14 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794